


Exhibit 10.1




FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND
FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND FOURTH AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”) is made as of the 26th day of September,
2014, effective as of the 1st day of September, 2014 (the “Effective Date”), by
and between AMERICAN WOODMARK CORPORATION, a Virginia corporation (“Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).


RECITALS
    
A.    Bank extended credit to Borrower (the “Loan”) as evidenced by that certain
Revolving Line of Credit Note dated as of December 2, 2009 made by Borrower
payable to the order of Bank in the original principal amount of Thirty-Five
Million and No/100 Dollars ($35,000,000.00), as modified by that certain
Amendment to Revolving Line of Credit Note and Credit Agreement dated as of
January 3, 2012, as further modified by that certain Second Amendment to
Revolving Line of Credit Note and Credit Agreement dated as of May 29, 2012, as
further modified by that certain Third Amendment to Revolving Line of Credit
Note and Credit Agreement dated as of March 18, 2013, as further modified by
that certain Fourth Amendment to Revolving Line of Credit Note dated as of
September 30, 2013 (collectively, as further modified, amended, renewed,
restated or replaced from time to time, the “Note”).


B.    Bank and Borrower entered into that certain Credit Agreement dated as of
December 2, 2009, as modified by that certain Amendment to Revolving Line of
Credit Note and Credit Agreement dated as of January 3, 2012, as further
modified by that certain Second Amendment to Revolving Line of Credit Note and
Credit Agreement dated as of May 29, 2012, as further modified by that certain
Third Amendment to Revolving Line of Credit Note and Credit Agreement dated as
of March 18, 2013 (collectively, as further modified or amended from time to
time, the “Credit Agreement”), setting forth the terms and conditions of the
Loan.


C.    Borrower has requested, and Bank has agreed, to modify certain terms and
conditions of the Note and Credit Agreement.


D.    Bank and Borrower mutually desire to modify and amend the provisions of
the Note and Credit Agreement in the manner hereinafter set out, it being
specifically understood that, except as herein modified and amended, the terms
and provisions of the Note and Credit Agreement shall remain unchanged and
continue in full force and effect as therein written.


AGREEMENT


NOW, THEREFORE, effective as of the Effective Date, Bank and Borrower, in
consideration of Bank’s continued extension of credit and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the foregoing, hereby agree that the Note and Credit
Agreement shall be, and the same hereby are, modified and amended as follows:


1.    The Note is hereby modified and amended by deleting and restating the
first sentence of subsection (a) of the section of the Note entitled “INTEREST”,
entitled “Interest”, in its entirety as follows:



1

--------------------------------------------------------------------------------




The outstanding principal balance of this Note shall bear interest (computed on
the basis of a 360-day year, actual days elapsed) either (i) at a fluctuating
rate per annum determined by Bank to be the Daily One Month LIBOR Rate in effect
from time to time plus the “Applicable Margin” as shown on the attached Addendum
A (the “Index”), or (ii) at a fixed rate per annum determined by Bank to be the
Index above LIBOR in effect on the first day of the applicable Fixed Rate Term;
provided, however, that the Index may be reviewed and adjusted by mutual
agreement of Bank and Borrower.


2.    The Note is hereby further modified and amended by deleting and restating
the last sentence of subsection (a) of the section of the Note entitled
“Borrowing and Repayment”, entitled “Borrowing and Repayment”, in its entirety
as follows: “The outstanding principal balance of this Note shall be due and
payable in full on December 31, 2018.”


3.    The Addendum A attached hereto as Schedule 1 is hereby attached to the
Note and made a part thereof as if set forth fully therein.


4.    The Credit Agreement is hereby modified and amended by deleting the text
“three-tenths of one percent (0.30%)” where it appears in Subsection 1.2(c) of
the Credit Agreement, entitled “Unused Commitment Fee”, and replacing such text
with the following: “0.15%.”


5.    The Credit Agreement is hereby further modified and amended by deleting
and restating Section 1.3 of the Credit Agreement, entitled “COLLATERAL”, in its
entirety as follows:


SECTION 1.3.     COLLATERAL.
Borrower and Bank hereby acknowledge and agree that the Line of Credit shall be
unsecured. Notwithstanding the foregoing, in the event Borrower’s EBITDA (as
hereinafter defined), calculated on a rolling four-quarter basis, is less than
or equal to Thirty Million and No/100 Dollars ($30,000,000.00) as of any fiscal
quarter end date, Borrower shall execute and deliver to Bank, within five (5)
business days after the earlier of (i) the date on which Borrower’s financial
statements relating to such fiscal quarter are provided to Bank in accordance
with the terms and provisions of this Agreement or (ii) the date on which
Borrower’s financial statements relating to such fiscal quarter are required to
be provided to Bank in accordance with the terms and provisions of this
Agreement, a Security Agreement substantially in the form of that certain
Security Agreement dated as of May 29, 2012 given by Borrower in favor of Bank
granting a security interest in all personal property assets of Borrower to
Bank. Failure to execute and deliver such Security Agreement within such five
(5) business day period shall constitute an immediate and incurable Event of
Default (as hereinafter defined) hereunder. Borrower hereby authorizes Bank to
file, on or after the date on which Borrower becomes obligated to execute and
deliver such Security Agreement, such UCC-1 Financing Statements as shall be
necessary to perfect the security interests granted by such Security Agreement.
Borrower shall pay to Bank promptly upon demand the full amount of all charges,
costs and expenses (to include fees paid to third parties but not allocated
costs of Bank personnel), expended or incurred by Bank in connection with any of
the foregoing, including without limitation, financing statement filing fees.

2

--------------------------------------------------------------------------------




6.    The Credit Agreement is hereby further modified and amended by deleting
and restating subsection (f) of Section 4.3 of the Credit Agreement, entitled
“FINANCIAL STATEMENTS AND OTHER REPORTS”, in its entirety as follows:


(f)     not later than 45 days after and as of the end of each fiscal quarter of
Borrower, (i) a Borrowing Base certificate, (ii) an aged listing of accounts
receivable and accounts payable, and (iii) a reconciliation of accounts
(provided, however, that in the event Borrower has executed and delivered a
Security Agreement to Bank pursuant to Section 1.3 of this Agreement, the
foregoing (i) through (iii) shall be delivered to Bank not later than 20
business days after and as of the end of each calendar month), and, promptly
upon request from Bank, a list of the names and addresses of Borrower’s account
debtors as of the end of each fiscal quarter (or calendar month, if applicable)
preceding the request, and such other collateral information as may be
reasonably necessary to verify the Borrowing Base; and
7.    The Credit Agreement is hereby further modified and amended by deleting
and restating subsection (b) of Section 4.9 of the Credit Agreement, entitled
“FINANCIAL CONDITION”, in its entirety as follows:


(b)    Maintain a ratio of Cash Flow to Fixed Charges of not less than 1.5 to
1.0 measured at the end of each fiscal quarter of Borrower on a rolling
four-quarter basis, with “Cash Flow” defined as EBITDA plus rent and lease
expense minus taxes minus dividends and stock repurchases minus capital
expenditures (excluding such expenditures relating to the sale of Borrower’s
assembly plant in Tahlequah, Oklahoma), and with “Fixed Charges” defined as the
current portion of long term debt plus current capitalized lease obligations
plus interest expense plus lease expense. As used herein, “EBITDA” is defined as
net income after taxes plus non-cash restructuring charges (in the Bank’s sole
discretion) plus interest expense plus taxes plus depreciation and amortization
plus non-cash stock compensation charges.


8.    The Credit Agreement is hereby further modified and amended by deleting
and restating subsection (e) of Section 5.3 of the Credit Agreement, entitled
“OTHER INDEBTEDNESS”, in its entirety as follows:


(e)     indebtedness owing by Borrower to the West Virginia Economic Development
Authority in the original principal amount of $2,250,000.00; and


9.    Termination of Security Agreement. Borrower and Bank acknowledge and agree
that that certain Security Agreement dated as of May 29, 2012 given by Borrower
in favor of Bank (as modified or amended from time to time, the “Terminated
Security Agreement”), shall be deemed null, void and of no further force or
effect as of the date hereof. In amplification of the foregoing, the security
interests granted to Bank pursuant to the Terminated Security Agreement are
hereby released and terminated in all respects. Bank hereby authorizes Borrower
to file such UCC-3 termination statements as shall be necessary to evidence the
foregoing.


As a condition precedent to the effectiveness of this Amendment, on or before
the date hereof Borrower shall have paid to Bank all fees due and payable in
connection with this Amendment, including, without limitation, all
administrative expenses, legal fees (including attorneys’ fees) and/or
out-of-pocket expenses.



3

--------------------------------------------------------------------------------




IT IS MUTUALLY AGREED by and between the parties hereto that this Amendment
shall become a part of the Note and Credit Agreement by reference and that
nothing herein contained shall impair the security now held for said
indebtedness, nor shall waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Note and/or Credit Agreement, except as
herein amended, nor affect or impair any rights, powers or remedies under the
Note and/or Credit Agreement, each as hereby amended.


Borrower promises and agrees to pay and perform all of the requirements,
conditions and obligations under the terms of the Note and Credit Agreement,
each as hereby modified and amended, said documents being hereby ratified and
affirmed. The execution and delivery hereof shall not constitute a novation or
modification of the lien, encumbrance or security title of any of the
instruments securing the Note, including, without limitation, the Security
Agreement, which instruments shall continue to retain their priority as
originally filed for record. Borrower expressly agrees that the Note and Credit
Agreement are in full force and effect and that Borrower has no right to setoff,
counterclaim or defense to the payment thereof. Any reference contained in the
Note or Credit Agreement, as amended herein, or any of the other documents
evidencing, securing or otherwise executed in connection with the Loan to the
Note or Credit Agreement shall hereinafter be deemed to be a reference to such
document as amended hereby.


This Amendment shall be closed without cost to Bank and all expenses incurred in
connection with this closing (including, without limitation, all attorneys’
fees) are to be paid by Borrower. Bank is not providing legal advice or services
to Borrower.


This Amendment shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia without regard to principles of conflict of laws.


This Amendment shall be binding upon and inure to the benefit of any assignee or
the respective heirs, executors, administrators, successors and assigns of the
parties hereto.


This Amendment shall be attached to the Note as an allonge and shall become a
part thereof as fully as if set forth therein.


This Amendment may be executed in any number of counterparts, each of which
shall be an original but all of which taken together shall constitute one and
the same instrument, and any of the parties hereto may execute any of such
counterparts.


[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------




FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
[SIGNATURE PAGE]


IN WITNESS WHEREOF, this instrument has been executed under seal by the parties
hereto and delivered on the date and year first above written, effective as of
the Effective Date.




BORROWER:




AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:    /s/Scott Culbreth    (SEAL)
Name:    Scott Culbreth                
Title:    CFO                    






BANK:




WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/Chad J. Harcum     (SEAL)
Name:    Chad J. Harcum            
Title:    SVP                    







5

--------------------------------------------------------------------------------




FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT NOTE AND
FOURTH AMENDMENT TO CREDIT AGREEMENT


Schedule 1


Addendum A to Note attached hereto.



6

--------------------------------------------------------------------------------




ADDENDUM A
TO REVOLVING LINE OF CREDIT NOTE


Interest shall accrue on this Note subject to adjustment, up or down, based on
Borrower’s financial performance determined by reference to the table below (the
“Test Ratio”), and measured as of each fiscal quarter end date, based on
Borrower’s financial statements provided to Bank in accordance with the Credit
Agreement. The interest rate shall be the Daily One Month LIBOR Rate or LIBOR,
as applicable, plus the “Applicable Margin” appearing opposite the Test Ratio:


Cash Flow to Fixed Charges Test Ratio
Applicable Margin
> 2.75x
1.50%
> 1.75x but < 2.75x
1.75%
< 1.75x
2.00%



“Cash Flow to Fixed Charges Test Ratio” shall mean the ratio of Cash Flow to
Fixed Charges, each as defined in the Credit Agreement.





7